DETAILED ACTION
1	This action is responsive to the amendment filed on February 11, 2021.
2	The terminal disclaimer filed on 2/11/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. copending Application No. 16/608,385, has been reviewed and is accepted. The terminal disclaimer has been recorded.
3	The rejection of claim 5, under 112, second paragraph, is withdrawn because of the applicant’s amendment.
EXAMINER’S AMENDMENT
4	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Church Dierker on February 25, 2021.
The application has been amended as follows:
In the claims:
In claim 1, line 2, insert -- in a-- between “disperse dye” and “colorant dispersion”. 
In claim 3, line 3, delete “disperse dye”.
In claim 11, line 3, insert -- in a-- between “disperse dye” and “colorant dispersion”. 
In claim 14, line 6, insert -- in a-- between “disperse dye” and “colorant dispersion”. 
In claim 15, line 1, delete “a” and insert -- the-- before “disperse dye”.
In claim 15, line 2, delete “disperse dye”.

STATEMENT OF REASONS FOR ALLOWANCE
6	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (US 2009/0113641 A1) teaches an ink for inkjet textile printing wherein the ink contains at least one kind of disperse dyes, a dispersing agent, water and  polypropylene glycol as organic solvent (see claim 1). However, the closest prior art of record (US’ 641 A1) does not teach or disclose a thermal inkjet dye sublimation ink consisting of a disperse dyes, co-solvent system consisting of glycerol, an additive selected from the group consisting of a surfactant, a chelating agent, a buffer, a biocide  and water as claimed. The closet prior art of record (US’ 641 A1) also does not teach or disclose a printing method or a method for improving thermal inkjet printing performance of dye sublimation ink as claimed. Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of thermal inkjet dye sublimation inks formulation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EISA B ELHILO/Primary Examiner, Art Unit 1761